Name: Third Commission Directive 82/937/EEC of 21 December 1982 amending the Annex to Council Directive 77/101/EEC on the marketing of straight feedingstuffs
 Type: Directive
 Subject Matter: chemistry;  agri-foodstuffs;  European Union law;  marketing;  agricultural activity
 Date Published: 1982-12-31

 Avis juridique important|31982L0937Third Commission Directive 82/937/EEC of 21 December 1982 amending the Annex to Council Directive 77/101/EEC on the marketing of straight feedingstuffs Official Journal L 383 , 31/12/1982 P. 0011 - 0012 Finnish special edition: Chapter 3 Volume 15 P. 0223 Spanish special edition: Chapter 03 Volume 26 P. 0235 Swedish special edition: Chapter 3 Volume 15 P. 0223 Portuguese special edition Chapter 03 Volume 26 P. 0235 *****THIRD COMMISSION DIRECTIVE of 21 December 1982 amending the Annex to Council Directive 77/101/EEC on the marketing of straight feedingstuffs (82/937/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/101/EEC of 23 November 1976 on the marketing of straight feedingstuffs (1), as last amended by Commission Directive 80/510/EEC (2), and in particular Article 10 thereof, Whereas, in view of progress made in science and technology, the Annex to Directive 77/101/EEC must be amended; Whereas a number of adjustments to the special provisions laid down in respect of certain straight feedingstuffs are required, in particular as regards their names, description and composition requirements; whereas the list of mineral substances must also be supplemented; Whereas, moreover, it appears necessary to indicate for certain feedingstuffs of animal origin which have been defatted that the product must be technically free of organic solvents; whereas it should be considered whether this requirement should be extended to other feeds of animal or vegetable origin and whether it is appropriate to set residue limits for the said organic solvents; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Part B, 'Special provisions', of the Annex to Directive 77/101/EEC is hereby amended as follows: 1. In items 1.2, 1.5, 1.7, 1.9, 1.11, 1.13, 1.15, 1.16, 1.18, 1.20, 1.23, 1.25, 1.27, 1.30, 1.32, 1.33 and 1.39, the moisture requirement of 'max. 12 %' given in column 6 (Composition requirements) is replaced by 'max. 12;5 %'. 2. In item 2.8.1: (a) the description in column 3 is replaced by the following: 'Product obtained by artificially drying and possibly pre-drying young forage plants, the enzymes which activate oxidation being rendered virtually inactive by the drying'; (b) the crude protein requirement of 'min. 16 %' given in column 6 (Composition requirements) is replaced by 'min. 15;5 %'. 3. In item 2.8.2: (a) the description in column 3 is replaced by the following: 'Product obtained by artificially drying and possibly pre-drying lucerne Medicago sativa L. and Medicago varia Martyn, the enzymes which activate oxidation being rendered virtually inactive by the drying. This product may contain approximately 20 % of grass or clover artificially dried and possibly pre-dried at the same time as the lucerne'; (b) the crude protein requirement of 'min. 18 %' given in column 6 (Composition requirements) is replaced by 'min. 17 %'. 4. In item 2.8.3: (a) the description in column 3 is replaced by the following: 'Product obtained by artificially drying and possibly pre-drying young clover Trifolium spp the enzymes which activate oxidation being rendered virtually inactive by the drying. This product may contain approximately 20 % of grass or lucerne artificially dried and possibly pre-dried at the same time as the clover'; (b) the crude protein requirement of 'min. 18 %' given in column 6 (Composition requirements) is replaced by 'min. 17 %'. 5. In items 3.2.2 and 3.2.3 the following is added to the description in column 3: 'It must be technically free from organic solvents'. 6. In item 3.2.4 the description in column 3 is amended as follows: (a) the text of the first sentence is replaced by the following: 'Product obtained by drying and grinding carcases and parts of carcases of warm-blooded land animals, if need be with the fat removed by an appropriate process.'; (b) the following sentence is added after the word 'viscera': 'It shall be technically free of organic solvents'. 7. In items 3.2.5 and 3.2.8 the following is added to the description in column 3: 'It shall be technically free of organic solvents'. 8. In item 4.6: (a) the name 'Dicalcium phosphate' in column 2 is replaced by the following: 'Calcium monohydrogen phosphate (dicalcium phosphate)'; (b) the description in column 3 is replaced by the following: 'Technically pure calcium monohydrogen phosphate (dicalcium phosphate)'. 9. In item 4.9: (a) the name 'Monocalcium phosphate' in column 2 is replaced by the following: 'Calcium bis-(dihydrogen phosphate) (monocalcium phosphate)'; (b) the description in column 3 is replaced by the following: 'Product consisting principally of technically pure calcium bis-(dihydrogen phosphate) (monocalcium phosphate)'. 10. The following item 4.10 is added: 1.2.3.4.5.6.7 // // // // // // // // 1 // 2 // 3 // 4 // 5 // 6 // 7 // // // // // // // // '4.10 // Ammonium dihydrogen phosphate (monoammonium phosphate) // Product consisting mainly of technically pure ammonium dihydrogen phosphate // Total phosphorus nitrogen // - // Total phosphorous min. 25 % // x' // // // // // // // Article 2 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with: - Article 1, items 5, 6 (b) and 7 on 1 July 1983, - the other provisions of this Directive on 1 January 1985. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 21 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 32, 3. 2. 1977, p. 1. (2) OJ No L 126, 21. 5. 1980, p. 12.